Citation Nr: 1141198	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.  

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to June 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In November 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2010 the Board remanded the case for additional development.  In July 2011, the Board received additional evidence with a waiver of RO initial consideration.  38 C.F.R. § 20.1304 (2011).  

The matter of service connection for tinnitus is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to her service or to any event therein.  

2. A chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claims prior to their initial adjudication.  An April 2005 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A June 2006 letter informed the Veteran of disability rating and effective date criteria.  A June 2011 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO undertook exhaustive efforts to locate the Veteran's remote post-service treatment records and any further development in this regard would be futile.  The Veteran provided nexus opinions and has not identified any further nexus evidence that remains outstanding.  In full compliance with the Board's May 2010 remand instructions, the RO arranged for VA examinations in July 2010.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis and SNHL) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis and SNHL).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

There is conflicting medical evidence of record.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Hearing loss

The Veteran's DD Form-214 reflects that her military occupational specialty (MOS) in service was communications center specialist.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.

On August 1962 service entrance examination voice testing revealed scores of 15/15 bilaterally.  

On June 1964 service separation examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
10 (20)
5 (10)
LEFT
5 (20)
10 (20)
10 (20)
10 (20)
10 (15)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes].  


A February 1993 private hospital admission report notes that the Veteran denied any hearing deficit.    

A May 2002 private outpatient treatment record notes a diagnosis of SNHL with secondary tinnitus.  On an associated report of medical history the Veteran reported that her difficulty hearing in both ears started 2 years prior.

A March 2006 VA outpatient treatment record notes that the Veteran reported that she had had hearing loss since service.  

An undated letter from the Veteran's husband notes that he believed that the Veteran had hearing loss from exposure to loud teletype machines in service and that her health had declined over the 40 years of their marriage.  

An October 2006 letter from M.C.B., M.D. notes that the Veteran complained of hearing loss "dating back to her years in the service in 1964 when she was exposed to over a 4 year period that [sic] she felt was significant noise causing tinnitus.  She dates her hearing loss and tinnitus to that time period."  He noted that the Veteran's tinnitus was related to her symmetrical SNHL and might be partially related to noise exposure during her years in the military.

A September 2007 letter from K.J.D., M.D. notes that he had evaluated the Veteran regarding noise induced hearing loss while in active military service and that after thorough examination and review of the Veteran's audiogram, he determined that the Veteran had SNHL due to noise induced trauma while in active military service.  

At the November 2007 Travel Board hearing the Veteran testified that she was exposed to loud computer noises in service which caused her hearing loss.  






On July 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
55
60
LEFT
25
40
55
50
60

Speech audiometry revealed speech recognition ability of 88 percent in either ear.  The Veteran reported that she was exposed to noise from very loud computer equipment in service and gunfire on the shooting range without ear protection.  She denied recreational or civilian occupational noise exposure.  The diagnosis was bilateral normal to profound SNHL.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She explained that the Veteran's claims file did not support her claim of noise induced hearing loss due to service as the June 1964 separation examination showed that the Veteran's hearing was within normal limits bilaterally, which meant that changes in the Veteran's hearing occurred after military service and were not caused by military noise exposure.    

The Veteran alleges that she has hearing loss as a result of noise exposure from her duties as a communications specialist in service.  It is not in dispute that she now has a bilateral hearing loss disability by VA standards, as such is diagnosed and shown by official audiometry.  Based on her MOS and lay accounts of noise exposure from loud teletype machines and computers, it may also be reasonably conceded that she was exposed to some degree of noise trauma in service.

The Veteran's STRs do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a bilateral hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  Under these circumstances, what is required to establish service connection for the bilateral hearing loss disability is that there must be competent evidence that relates the Veteran's hearing loss to her service/noise exposure therein. 

The October 2006 opinion of M.C.B., M.D. was that the Veteran's tinnitus was related to her symmetrical SNHL and might be partially related to noise exposure during her years in the military.  However, this opinion lacks substantial probative weight as it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Additionally, the opinion contains no explanation or rationale whatsoever or citation to medical evidence for support.  While it is competent evidence, it is lacking in probative value. 

The September 2007 opinion of K.J.D., M.D. was that that after thorough examination and review of the Veteran's audiogram, he determined that the Veteran had SNHL due to noise induced trauma while in active military service.  The provider did not explain why the Veteran's current examination and audiogram established that her hearing loss was related to remote noise exposure over 43 years ago.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, while the opinion is competent evidence, it is of no probative value.  

In contrast, the opinion of the July 2010 VA examiner was that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She explained that the Veteran's June 1964 separation examination showed that her hearing was within normal limits bilaterally, which meant that changes in the Veteran's hearing occurred after military service and were not caused by military noise exposure.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As it reflects a complete review of the Veteran's medical history, including medical records not considered by other opinion providers (the Veteran's in-service audiogram), it is also persuasive.   

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of her hearing loss symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, whether current hearing loss is related to remote noise trauma in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case the Board finds the medical evidence of record to be more probative than the Veteran's lay assertions of a nexus between her hearing loss and remote noise trauma (and those of her husband) due to the skill, knowledge, expertise, and training possessed by the medical provider in ascertaining the etiology of disease.  Even assuming the Veteran's ability to discern hearing loss, service connection requires a hearing loss disability related to service, and the Veteran lacks the credentials and training to ascertain that the threshold findings described in 38 C.F.R. § 3.385 were met at a particular time.

The Board acknowledges that in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Accordingly, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id. (emphasis added). Notwithstanding, the evidence in this case weighs against a finding that the Veteran's hearing loss is related to her active service.  

The Board has considered the Veteran's lay statements to the effect that she has experienced hearing loss since service, as well as those of her husband that her health (including hearing) had deteriorated over 40 years.  She is competent to observe a perception of impaired hearing, he is competent to report what he witnessed; however, the Board finds her current recollections and statements made in connection with a claim for VA compensation benefits (and her husband's statements) to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her denial of a hearing deficit in 1993, reported onset of hearing loss in 2000, and the other highly probative medical evidence of record to the contrary.  

Additionally, on review of the evidence, the Board finds that the Veteran's statements with respect to the onset and continuity of her hearing loss symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  

A February 1993 private hospital admission report notes that the Veteran denied any hearing deficit and on a May 2002 report of medical history the Veteran reported that her difficulty hearing in both ears started 2 years prior.  This is significant and probative evidence which directly contradicts her more recent statements that she has had hearing loss since service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  At no time in the course of private treatment did she report that she had experienced hearing loss since service.  The first allegation by the Veteran of such was after she filed his claim for VA compensation.  The Board finds the Veteran's statements for treatment purposes to be more probative than later assertions made for VA compensation purposes.  

Ultimately, the body of the evidence establishes that the Veteran's statements as to continuity of symptomatology are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation and service connection on that basis is not warranted.  

The first clinical documentation of hearing loss occurs in May 2002, more than 38 years after the Veteran's service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Low back

A May 1964 STR notes that the Veteran complained of a sore back, stating that she fell down some stairs 6 months prior, with intermittent pain since.  Spasm of the muscles in the right paravertebral area were noted.  The diagnosis was acute L-5 myositis.  The next day she continued to have spasms.  Four days later she returned, was feeling better, and was released to duty.  

A May 1964 STR notes that the Veteran was admitted as an inpatient with a diagnosis of lumbosacral myositis.  

A letter dated May 19, 1964 and addressed to the Veteran reads: "What happened to your back? Hope it's not still giving you any more trouble."
On June 1964 service separation examination the Veteran's spine was normal on clinical evaluation.  There was no mention of back complaints.  

A letter dated October 12, 1964 and addressed to the Veteran reads: "I didn't know you had been in the hospital again. Once you have trouble with your back you always have it."

An April 1997 private outpatient treatment record notes that the Veteran presented with back pain and was to have X-rays.  The provider noted that her back pain might be related to coughing from her asthma.  She returned and it was noted that her spine showed mild degenerative changes.   A follow-up note shows that she was still having back pain.

A July 2005 letter from the Veteran's sister notes that as long as she could remember the Veteran had back pain and that she had back pain all the time when she came home from the Army.  

A March 2006 VA outpatient treatment record notes that the Veteran reported that she had had chronic low back pain since service.  

An undated statement from the Veteran's husband notes that the Veteran fell down the stairs and was hospitalized for back pain after her discharge from service.  He noted that her health had declined over the 40 years of their marriage.  

At the November 2007 Travel Board hearing the Veteran testified that she injured her back in service and received treatment thereafter, but that the records were unavailable.  Her husband testified that he served with her and remembered her being in the hospital for a few days. 

On July 2010 VA examination the Veteran reported low back pain onset in 1963 after she fell down the stairs in service.  She was able to go to work after taking aspirin.  A month later she noted that she could not get out of bed and was admitted to the clinic for 4 days with improvement, but had bladder leakage.  She reported that she was hospitalized for back spasms for 4 days immediately after service and that over the years she continued to have back spasms that became worse.  The diagnosis was degenerative disk disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's current DDD and DJD of the lumbar spine were the same or due to the single episode of back pain in service which was diagnosed as myositis.  The examiner noted that the Veteran had one episode of back pain in service without further complaints and a normal separation examination.  He noted that the Veteran's treatment records were silent for back pain until 1997 and that there was no chronicity established.  He added that it was likely that the Veteran's current DDD and DJD of the lumbar spine were due to natural progression due to aging and not the transient episode mentioned in service.  

An October 2010 VA outpatient treatment record notes that the Veteran had a history of low back pain and that she reported that she injured herself while in the service after falling down 12 flights of stairs with her back pain becoming progressively worse.  The provider opined that the Veteran's back pain was "more likely than not" related to her fall while in the service.     

The Veteran's back complaints in service were treated conservatively with no chronic pathology or residual disability noted; her separation examination noted a normal spine.  Arthritis of the low back was not manifested in service or in the Veteran's first postservice year.  Therefore, service connection for the low back disability on the basis that such disability became manifest in service and persisted is not warranted and there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis of the lumbar spine).  Hence, to establish service connection for the low back disability the Veteran must show by competent evidence that such disability is otherwise related to her active service.  

The opinion of the October 2010 VA treating provider was that the Veteran's back pain was "more likely than not" related to her fall while in the service.  This opinion is unexplained by any rationale as to why the Veteran's back pain is related to a fall that occurred nearly 46 years prior.  Additionally, it is a mere conclusion that states that the Veteran has current back pain, fell down stairs in service, and that the two are related; the provider does not explain the connection.  Accordingly, while it is competent evidence, this opinion cannot be afforded any probative weight.  See Stefl, 21 Vet. App. at 123; Miller, 11 Vet. App. at 348; Nieves-Rodriguez, 22 Vet. App. at 295; Bloom, 12 Vet. App. at 187.  

In contrast, the opinion of the July 2010 VA examiner was that it was less likely as not that the Veteran's current DDD and DJD of the lumbar spine were the same or due to the single episode of back pain in service which was diagnosed as myositis, but that that it was likely that the disability was due to natural progression due to aging.  In support of his opinion he pointed to the absence of continued complaints including on separation examination and the absence of evidence of treatment for the back until 1997.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no competent and probative evidence to the contrary, it is also persuasive.  

The Board finds the examiner's opinion to be more probative than the lay assertions of the Veteran and her husband as to a nexus between her fall in service and current low back disability as he is a trained medical professional with expertise in such matters.  Whether current low back pathology and disability are related to remote trauma in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

The Board has considered checks submitted by the Veteran made out to medical treatment providers starting in the 60's and through the 70's.  However, none of these checks establish what treatment the Veteran paid for and do not alone serve to establish continuity of symptomatology for the Veteran's low back.  

The Board has also considered all of the lay evidence in this case concerning the assertions (by the Veteran, her sister, her friends, and her husband) that the Veteran has experienced low back pain since her fall in service.  The Veteran is competent to report symptoms of back pain and others are competent to observe that she had trouble with her back and complained of pain; however, even assuming all of the statements are credible, the Board finds her current recollections and statements made in connection with a claim for VA compensation benefits (and the statements of her sister, friends, and husband) to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the medical evidence of record to the contrary.  Notably, the Veteran's treatment records do not show continuing treatment for low back pain but rather show sporadic treatment, with the first occasion occurring in 1997.  The treatment for back pain in 1997 was associated with a flare-up of asthma (as noted by the provider).  At that time she did not provide a history of having had low back pain since the 1960's.  A February 1993 private hospital admission report does not include a history of back pain or any related complaints.  

At no time in the course of private treatment for her low back did she report that she injured her back during service, incurred a low back disability therein, or had experienced back problems since.  The first allegation by the Veteran that she has experienced a low back disability since service was after she filed her claim for VA compensation.  The Board finds this to be highly probative evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation and service connection on that basis is not warranted.  

The first clinical documentation of low back pain occurs in 1997, more than 33 years after the Veteran's service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.  


REMAND

In April 2008 the Veteran filed a notice of disagreement (NOD) with a "March 2008 rating decision" that purportedly denied service connection for tinnitus.  Review of the claims file does not reveal any such rating decision.  Nonetheless, assuming that such a rating decision exists but was not associated with the claims file, the RO has not issued a statement of the case (SOC) in response to the NOD.  Under these circumstances, the Board is required to remand the matter for further clarification and the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should associate with the claims file a copy of any March 2008 rating decision denying service connection for tinnitus. 

2. Should the RO/AMC find the Veteran's April 2008 correspondence to be a timely NOD from such a rating decision, it should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting her appeal, and afforded opportunity to do so.  If the Veteran timely perfects an appeal in the matter, it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


